Appeal by defendant from a judgment of the County Court, Nassau County, rendered May 26, 1960, after a jiuy trial, convicting *793Mm of grand larceny in the first degree (Penal Law, § 1293-a), and sentencing him, as a prior felony offender, to serve a term of 10 to 20 years, and from every intermediate order made in the action. Judgment affirmed. Ño opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment-of- conviction. Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.